PAULINE NEWMAN, Circuit Judge,
dissenting.
I respectfully dissent, for the majority has strayed in its analysis of the record and thus in its result. The record well supports the district court, which correctly ruled that there was no version of the facts upon which Dr. Weiss could prevail. It does not serve the plaintiffs to remand for a trial that must be decided in favor of the defendants. The court’s construction of the claims, which is sustained by the panel majority, leaves no room for infringement by the Reebok insert.
*692Dr. Weiss alleged infringement under the doctrine of equivalents. Reebok moved for summary judgment of noninfringement by equivalency, stating that its insert could not be found to be equivalent to that of Weiss. Of course, the transcript of the argument on the motion shows that the proceeding veered beyond the question of equivalency. The district court indeed asked questions concerning the function as well as the structure of Reebok’s device, and Reebok responded to these questions. The summary judgment record also contains briefs, affidavits, the patent documents, and prior art. The majority plucks judicial exchanges out of the record and rules that the district court somehow found disputed facts. However, on the undisputed record, it is regrettably clear that Dr. Weiss cannot prevail. Thus I must, respectfully, dissent from this inadvisable remand and mandated trial for which the conclusion is inescapable.
The ’201 and ’159 Patents
Dr. Weiss’ patents are directed to shoe inserts with toe supports, for use in running or jogging shoes. The toe supports are shown at lOd and 10b in Fig. 3 below, for the proximal phalanx (the bone closest to the sole of the foot) of the first and fifth toes.1 During locomotion the toes curl over the supports, thereby improving forward thrust and “push-off’ during walking or running.
The accused Reebok inserts are composed of a single flexible cushion containing ten interconnected air-filled pods. Pods number 2 and 7 are alleged by Dr. Weiss to support the proximal phalanges of the first and fifth toes in the same manner as the supports in the ’201 and ’159 patents. Reebok’s accused device is illustrated in Fig. 1 below:
*693[[Image here]]
The Reebok pods form a single interconnected structure that supports the entire foot, not just the proximal bones of those toes as in the Weiss structure. The pods are air-filled and connected by ducts so that no pod acts independently of the others.
The broadest claim of the T59 patent follows, with emphasis on the terms that limit the claims as compared with the Reebok insert:
2. A foot support for a wearer’s foot comprising:
a heel post means extending only under the heel bone of the foot and providing added elevation to the most lateral aspect of the heel bone relative to the most medial aspect of the heel bone for compensating for the natural inversion of the heel and preventing overpronation of the heel during walking and running;
[[Image here]]
a fifth ray means extending only under the fifth phalanx of the foot for compensating for lateral imbalance of the foot by establishing an effective amount of inward rotation of the foot for efficient forward thrust and preventing outward rotation of the foot and maximizing effective foot and body motion; and
first ray means extending only under the first proximal phalanx of the foot for stabilizing the first toe and controlling the hypermobility of the first toe, said first ray means extending to about the midportion of the first proximal phalanx of the foot.
The district court concluded that the specifications and prosecution histories limit the Weiss patents to devices in which the supports extend only under the proximal phalanges, whereby the distal phalanges are *694not supported and thus are permitted to curl. In deciding Reebok’s summary judgment motion, the court held that the supports “must extend no farther along the toe than the distal end of the proximal phalanx.” Weiss, slip op. at 9. The court concluded that because Reebok pods 1 and 8 provide support beyond the proximal phalanges, infringement cannot lie.
The majority characterizes the district court’s ruling as premature, finding that the district court “ruled on a ground that had not been briefed by the parties.” I cannot agree. The evidence in the summary judgment record well supports the court’s ruling. The ’201 patent describes this support as “beginning near the distal end of the fifth metatarsal and extending forwardly to the proximal phalanx neck.” Col. 3, lines 8-10. The ’159 patent states that “[t]he fifth and first extensions terminate distally underneath the neck portion of the fifth and first proximal phalanges, respectively.” Col. 1, lines 15-18.
The prosecution histories of both patents require this construction. In prosecuting the ’201 patent Dr. Weiss told the examiner that “[a] critical feature of applicant’s invention is termination of the support at or immediately behind the metatarsal-proximal phalanx joints.” Dr. Weiss explained that if the support were to extend beyond that joint, it would create an adverse effect on the bending of the toes and stability of the body on the metatarsal balls during running, primarily due to the restrictions of movement of the distal phalanges that would be created by an extension beyond the proximal phalanx. To similar effect, during prosecution of the T59 patent Dr. Weiss amended claims 1, 2, and 3 by adding the limitation “said first ray means extending to about the midportion of the first proximal phalanx of the foot.”
The district court correctly and necessarily ruled, as a matter of law, that the claims of both the ’201 and ’159 patents are limited to an insert whose toe supports extend no farther than the necks of the proximal phalanges. See ’201 patent, col. 1, lines 20-23 (“In either case, this fifth ray extension terminates distally underneath the neck portion of the fifth proximal phalanx to improve stability and forward balance.”), col. 2, lines 63-67 (“the proximal phalanges-base [is] the key factor of the anatomical position of the fifth ray extension and is most functional at the neck of the proximal phalanx where the muscle action has greatest motion”); T59 patent, col. 1, lines 15-17 (“The fifth and first extensions terminate distally underneath the neck portion of the fifth and first proximal phalanges, respectively.”)
The district court held that it cannot be equivalent to support the entire toe, for the basis of patentability, stressed in the prosecution history, was the support of only the bone closest to the sole. The district court stated:
The specification and prosecution history thus allow one to draw two conclusions regarding the Weiss patents. First, to perform the functions spelled out in the limitations [inter alia, the curl over function], the device should not extend beyond the first proximal phalanx of the first or fifth toes. If the foot support extended beyond these points, the toes could not curve ‘over the end’ of it and it would provide a longer ‘movement arm, which may create a rolling motion.’ Second, the base support should not extend distally beyond the metatarsal-proximal phalanx joints, because this would ‘create an adverse effect on the bending of the toes and stability of the body on the metatarsal balls during running.’
*695Weiss, slip op. at 13-14. The record before the district court was unequivocal that the accused Reebok device does not perform the equivalent function. See Graver Tank & Manuf. Co. v. Linde Air Prods. Co., 339 U.S. 605, 608, 70 S.Ct. 854, 94 L.Ed. 1097 (1950) (an equivalent must perform substantially the same function in substantially the same way with the same result). It is clear that there are no genuine issues of material fact, when the correctly construed claims are applied in light of the prosecution history. The Weiss specifications and prosecution histories state that the extent of the support is critical, and both the ’201 patent and the ’159 patent require that the toe support ends at the neck of the proximal phalanx. The matter was ripe for summary disposition. The district court’s ruling should be sustained.

. Each of the four smallest toes contains three phalanx bones — distal (outermost), middle, and proximal (closest to the sole). The big toe contains two bones, distal and proximal.